-AT- ifJ-li/
                                              COURT OF APPEALS                      vr"       FILED                                                    2


  Phone call was placed at that time to POWERS and message left on recorder and saved: "Patricia I

saw that you called me-l don'f no what you wanted-but I m going to ask you not to call again-thank you

very much".

POWERSstates and swears that she did not call Carol Perry Rosenbaum. Report called to Duane Corley,

Defense attorney in which the appellant/plaintiff POWERS seeks a restraining order against MICHAELS

HOUSE AND ALL RESIDENTS, report was made to the Commission of Judicial Conduct and the Texas Bar

Association. Carol Perry Rosenbaum is a self confessed cocaine addict and alcoholic, she has destroyed

her brain and is violent. The owner of Michaels House has a room full of guns.

Respectfully submitted


   ^^u^^o
Patricia Powers


General Delivery

Conroe, Texas 77305

936-777-1887


936-439-4273
    v   TEXT MESSAGES FROM CAROL PERRY ROSENBAUM AT 936-524-1188 TO
    PATRICIA ANN POWERS, THE PLAINTIFF AT 936-777-1887 IMMEDIATELY
I   POST EVICTION



    12-28-13 U just left my house. I just calif the sheriff dept they
    r on they re way herel I am filing theft charges on u 4 the key
    plus u have a firearm and i am having a peace bond put on u! ura
    lieing bitch!                                                 >
    12-28-13 We pulled a background check on u this morning. URA
    felon. Sheriff knows this now. The key will not do u any good.
    Locksmith is on its way. U dug u r own grave now lay down in it.
    U will never hear from me again! I, tried-to 2 help u I U R
    mentally ill! Get some help! U need it.
    12-28-13 A ^warrant 4 theft 4 the key has been placed on u.I gave
    them u r license plate number plus if i ever c u again i will
    have u arrested. URA theif now Patricia. Patricia the thief and
    felon. U stay away from us and our home! I c now why u r homeless
    U R crazy!
     2-49 r>. Remember we know where u stay. We wiihunt you down. U
    will b     arrested!

    -•IS 3fl.nl? Thft lasksmith bill is 175 dollars. I am suing u4 the
    bill and you will pay!!! Also i left the law know about u r
    drug problem. Abusing narcotics and the fact that ura drunk1
    •j'OK pm nnmt- ever contact me again! U have heard the last from me
    C   U   in the court theif!

    On more thing u have reported as armed and dangerous! U R
     mentally ill a danger 2 u r self and other. I am going to 2 c
     that u r gun is taken away. I am sure that u r in illegal
     possession of that gun and have already reported it 2 the deputy.
     A.tiK rm -~ g entire body is full of demons. U need 2 find jesusl
     Do it now r i promise u will go 2 hell. URA demon!1!


    —1—i) 11 9*09 am fphg»T-° is a no trespassing sign on the gate.
    U R not 2 step foot on this property for any reason what so ever.
    Piz leave us alone.

    1-1-14 wn 1. evi cted u. U could have stayed until the 4th. U
    Y moved out on u r own accord and stole our key. The locksmith
    costl63.50. We owe u nothing. When u signed lease made everything
    leagal. No eiligal eviction on our part.
    1^3-14 2:47 pm pi* fin not call bill r i again. U R calls r not
page 2
welcome and will be ignored from here on out! Plz leave us alofte!
1-5-14 Please quijb sending U R stupid letters 2 bill saying
that i evicted u.   That is not true!   U moved out on u r own accord
without giving notice and purposely stole our house key! Bill was
a witness. Also I never told any one u stole a gun! Which is true
U lie and u r mentally ill. U need some help! U need it ! Again
leave us alone!;
1-5-14 fi R messages cant b adapted.2 my terminal so i dont
know what you are saying thank god! Text bill instead if u have
something 2 way Plz leave me alone!
1-6-14 U called me at 1am twice last nite and woke me up.I
have asked u several times 2 please leave us alone.Next time I
will go to the police! I suggest u go and have a mental
evaluation dond. Patricia u have mental issues. I pray u will
do that. I pray for u everyday. I am a christian. Again please
leave us alone! We wish you no harm!
                                                                                                                                IS®!%i




                                                                                                  SfeLR^SSt*^V:ii;S|i




                                                                                                                  en      CN
                                                                                                                          O
                                                                                                                          o
                                                                                                             a    1)      o
                                                                                                                          t-»


              ? '       •    * '.
                                                                                                            J3    o     s£
                                                                                                                          B
                                                                                                             J*   O H-.
                                                                                                                           O
                                                                                                                          X




                                    •,-.^j,v.,v

                             . : fcwft«*S*S»>




                                                                                      o
                                                      - - p s* *                      ro
                                                                                 jn   co
                                                                                             t—
                                                                                 M    m      o
                                                                                 01   -t-t
                                                                                             r-
                                       ,'v '...'ST;f\~.-                         LL 3
                                                                                 U.
                                                                                             h-
                                                                                      CO r-
                                                  ,    -
                                                                                 <
                                                                                 M—   .,_;   X
                                                                                 O    W      1-
                                                                                 r    xz ._-
                                                                                 _)    ro    c
                                                                                 o     ro    o
                                       •••   «f   «    ~.r
   'tl*. I.                                                                      o    Q.     p
;-"«v?              CJplfi:;                                                     £           3
                                                                                      o      CO
                                                                                      o      01
                                                                                 ^           m




                                                                   1   ! V   »

                            Sr*§C